Citation Nr: 0628052	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder to 
include chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands issued in January 2004, November 
2005, and April 2006.  This matter was originally on appeal 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Based on an August 2006 motion, this appeal has been advanced 
on the docket because of the veteran's financial hardship.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  

The record reflects that the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2006.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

At the July 2006 Board hearing, the veteran's representative 
indicated that the issues of entitlement to increased 
disability ratings for the veteran's service-connected 
laceration of the right hand and arthritis of the right hand 
that had previously been referred by the Board had not been 
addressed by the RO.  The record reflects, however, that the 
RO denied the veteran's claims in a June 2006 rating decision 
and sent notice of the decision to the veteran's last known 
address of record.  Cross v. Brown, 9 Vet. App. 18, 19 
(1996).
  
  
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed low back disorder is 
related to his military service.  


CONCLUSION OF LAW

A low back disorder to include chronic lumbosacral strain was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

In January 2004, the Board found the veteran's claim of 
entitlement to service connection for lumbosacral strain to 
be reopened by way of the submission of new and material 
evidence and remanded the issue to the RO for further 
development.  The Board instructed the RO to ensure that all 
notification and development action required by the VCAA had 
been satisfied, ask the veteran to identify any places at 
which he received treatment for his claimed back disorder 
since his discharge from service in April 1972 and 
subsequently request such records, afford the veteran an 
appropriate VA examination and obtain a nexus opinion by a 
physician regarding the veteran's claimed back disorder, and 
readjudicate the veteran's claim.

In November 2005, the Board again remanded the veteran's 
claim of service connection for a chronic low back disorder 
to include lumbosacral strain in order that a videoconference 
hearing before a Veterans Law Judge could be scheduled to 
satisfy the veteran's August 2003 request.

In April 2006, the Board remanded the veteran's claim of 
service connection for a low back disorder for a third time 
in order to provide the veteran's newly selected accredited 
representative, DAV, the opportunity to review the claims 
file as pursuant to the veteran's March 2006 written request 
and again ask the RO to schedule a videoconference hearing 
for the veteran.   

The record reveals that VA has fully satisfied its duties 
under the VCAA as will be explained in greater detail below.  
The Board also notes that the RO specifically asked the 
veteran to furnish the names and addresses of all health care 
providers who provided him treatment for his lumbosacral 
strain since April 28, 1972, the date of his discharge from 
service to the present date in April 2004 correspondence; 
however, the veteran did not identify any records.  The Board 
observes that the veteran told the January 2005 VA examiner 
that he had received treatment for his back in the 1970s but 
was unable to offer any further details or information 
regarding such treatment.  Additionally, the January 2005 VA 
spine examination report is of record and contains 
assessments of a current low back disorder as well as a nexus 
opinion rendered by a physician.  The RO considered the 
additional medical evidence, continued denial of the claim, 
and issued a Supplemental Statement of the Case (SSOC) in 
February 2005.  It is further noted that the veteran's 
representative was afforded an opportunity to review the 
veteran's claims folder and provided a written statement in 
lieu of the VA Form 646 in June 2006.  Moreover, the veteran 
was afforded a videoconference hearing before the Board in 
July 2006 as noted above.  Based on the foregoing, the Board 
finds that the RO complied with its January 2004, November 
2005, and April 2006 Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connection for 
a disability.  The RO specifically asked the veteran to tell 
VA if he knew of any additional evidence that he would like 
VA to consider for his claimed disorder and explained the 
type of information needed in order for VA to obtain the 
records pertaining to treatment for his claimed disorder.  
The RO also wrote that the veteran could speed the processing 
of his claim by responding as directed or by obtaining his 
private medical records and submitting them himself.  
38 C.F.R. § 3.159 (b)(1) (2005).  The RO further advised the 
veteran that the evidence must show that the disorder had 
worsened and warranted a higher evaluation in order to 
establish an increased evaluation for a service-connected 
disability.  Moreover, the RO wrote that it must receive the 
requested evidence within one year of the date of the letter 
in order for the veteran to be considered for the earliest 
effective date possible.  The RO explained that benefits may 
not be paid prior to the date of its receipt if the evidence 
was not received within one year and entitlement was 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of degree of disability and effective date).  The 
Board observes that multiple follow-up duty to assist letters 
were sent from September 2002 to July 2006.     

Furthermore, the RO provided the veteran with a copy of the 
January 2002 rating decision, the April 2002 Statement of the 
Case (SOC), and the Supplemental Statements of the Case 
issued in January 2003 and February 2005, which included a 
discussion of the facts of the claim, the laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a spine examination and obtained a medical nexus 
opinion regarding his claimed back disorder in January 2005.  
The RO also scheduled for the veteran a videoconference Board 
hearing which was held in July 2006.  The Board further 
observes that the veteran's service medical records, VA 
treatment records dated from September 1976 to February 1998, 
and VA examination reports dated from April 1980 to January 
2005 are of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis 

At the July 2006 Board hearing, the veteran reported that he 
sustained a back injury during military service while moving 
heavy ammunition boxes as a part of his duties as an 
ammunition specialist.  He also maintains that he has 
experienced recurrent low back pain since service due to such 
injury and is entitled to service connected compensation 
benefits.  

The Board notes that there is ample medical evidence showing 
that the veteran currently suffers from a chronic low back 
disorder.  Most recently, the January 2005 VA examiner 
diagnosed the veteran with chronic low back spasm, 
intermittently symptomatic.  It is also observed that VA 
treatment records dated from August 1997 to February 1998 
include findings of low back strain, chronic low back pain 
and lumbar spasm.   The March 1998 VA examination report 
further notes a finding of chronic lumbosacral sprain 
symptomatic with limitation of motion and mild to moderate 
functional loss secondary to pain. 

Additionally, the medical evidence confirms the veteran's 
report of treatment for back pain during service.  In 
September 1971, the veteran presented to the clinic 
complaining of a sudden onset of muscle spasms in the upper 
lumbar and lower thoracic region of his back on the left 
side; the treating physician assessed muscle strain of the 
back and advised that the veteran was restricted from lifting 
for two days.  Approximately one week later, the veteran 
again presented to the clinic complaining that his back 
spasms had recurred after he had played football.  The 
examination revealed left paralumbar muscle spasm and the 
veteran was subsequently admitted to the ward with a 
diagnosis of low back sprain.  The next day, the examiner 
wrote that the veteran still had some left paralumbar spasm 
but was feeling better; however, the veteran left the ward 
the following day against medical advice.  It is noted that 
the veteran later returned to the clinic for treatment of his 
back in December 1971, but no details regarding his treatment 
or diagnosis are shown.  Thus, the medical evidence clearly 
shows that the veteran experienced low back problems in 
service.    

Nevertheless, the competent medical evidence of record does 
not support the veteran's contention that his current back 
disorder is related to the back problems shown in service.  
After review of the claims folder and examination of the 
veteran, the January 2005 VA examiner (K.M., M.D.) concluded 
that it was unlikely that the veteran's current lumbosacral 
spine strain was related to his military service noting that 
there was no evidence to suggest ongoing or progressive 
disease since service.  The Board acknowledges that K.M., 
M.D. inaccurately reported that the veteran did not receive 
treatment for his back during his military service after 
September 1971; however, the documented medical evidence 
continues to support her conclusion.  The veteran's spine was 
clinically evaluated as normal and he reported no continued 
back problems at the February 1972 separation examination.  
Although the April 1980 radiological report shows slight 
straightening of the lumbar lordosis representing some muscle 
spasm and soft tissue injury, such finding was noted 
approximately 8 years after the veteran's separation from 
active military service; the veteran has not submitted or 
identified any medical or lay evidence to show that he 
demonstrated any back problems prior to such time.  
Furthermore, the VA treatment records dated from September 
1976 to March 1980 are absent of any references to back pain.  
Moreover, no medical examiner has specifically linked the 
veteran's current low back disorder to his military service 
although the veteran has frequently reported his in-service 
back pain during the course of seeking treatment.  While the 
Board notes that the veteran has repeatedly contended that 
his current low back disorder is related to his military 
service, the record reflects that he lacks the requisite 
expertise to render a competent medical opinion regarding the 
cause of his low back disorder.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).   

As the competent medical evidence of record does not show a 
nexus relationship between the veteran's current chronic low 
back disorder and the back problems experienced during 
service, an award of service connection is not warranted.  


ORDER

Entitlement to service connection for a low back disorder to 
include chronic lumbosacral strain is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


